IN THE SUPREME COURT OF THE STATE OF DELAWARE

    KAREN BRENNAN,1                               §
                                                  §   No. 585, 2018
           Respondent Below,                      §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CN11-04077
    KYLE ABRAMS,                                  §   Petition No. 17-35862
                                                  §
           Petitioner Below,                      §
           Appellee.                              §

                                Submitted: August 9, 2019
                                Decided: August 16, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Family

Court’s order dated October 26, 2018, finding the appellant in contempt for

destroying and removing certain personal property allocated to the appellee in the

Family Court’s July 13, 2017 order. The Family Court heard the testimony of the

witnesses,      including     the   parties,   and    reviewed     the    parties’   electronic

communications regarding the property at issue. On the basis of the evidence

presented, the court reached factual conclusions about whether the appellee had



1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
consented to the destruction or removal of the property and the parties’ intent

concerning the use of certain furniture items for staging the parties’ home for sale.

The fact that the appellant disagrees with the court’s factual determinations is not a

basis for reversal. Factual findings will not be disturbed on appeal unless they are

clearly erroneous.2 Moreover, when the determination of facts turns on a question

of the credibility of the witnesses appearing before the trial court, we will not

substitute our opinion for that of the trier of fact.3 We find no abuse of discretion in

the trial court’s valuation of the property.4

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED. The appellant’s motion for a stay pending appeal is moot.



                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                  Justice




2
  Shimel v. Shimel, 2019 WL 2142066 (Del. May 14, 2019).
3
  Id.
4
  See Barnard v. McKee, 2002 WL 31996342 (Del. Oct. 7, 2002) (holding, in contempt proceeding,
that Family Court did not abuse its discretion when determining values for model boats awarded
to former husband but in the possession of former wife, after former husband received “inferior
substitutes” for the property).
                                              2